SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUSES: DWS Managed Municipal Bond Fund The following information replaces similar disclosure in the “PAST PERFORMANCE” section of the fund’s prospectuses: CALENDAR YEAR TOTAL RETURNS (%)(Class S) These year–to–year returns do not include sales charges, and would be lower if they did. Returns for other classes were different and are not shown here. [BAR GRAPHIC OMITTED HERE] [BAR GRAPHIC DATA] 10.954.4410.195.203.103.85 5.053.47-5.7217.53 Best Quarter: 9.19%, Q3 2009 Worst Quarter: -3.17%, Q3 2008 Year–to–Date as of 9/30/10: 6.49% Please Retain This Supplement for Future Reference November 22, 2010 PROSTKR-11
